Citation Nr: 1603124	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  07-36 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit sought on appeal.  

The Board remanded this proceeding to the RO in January 2014 to obtain an opinion on entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) (2015).  An opinion was provided by VA's Director of Compensation Service in January 2015.  

By obtaining an opinion regarding the Veteran's entitlement to TDIU on an extraschedular basis, the RO has substantially complied with the Board's January 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall where there was substantial compliance with the remand directives).  


FINDINGS OF FACT

1.  The Veteran is service connected for lumbar degenerative disease, rated as 40 percent disabling, radiculopathy of the right lower extremity secondary to lumbar degenerative disease, rated as 10 percent disabling, and radiculopathy of the left lower extremity secondary to lumbar degenerative disease, rated as 10 percent disabling; his combined evaluation for compensation is 50 percent. 

2.  The Veteran completed the eleventh grade of high school.  He was last employed in the early 1990s doing housecleaning and apartment maintenance.

3.  The most probative evidence of record is at least in equipoise as to whether, throughout the rating period on appeal, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  


CONCLUSION OF LAW

The criteria for assignment of TDIU have been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in June 2006, prior to adjudication, satisfied the duty to notify provisions with respect to a TDIU claim.  The letter informed the Veteran of the requirements for establishing TDIU and the criteria for consideration in the assignment of disability ratings and an effective date in the event of award of the benefit sought.  See Dingess/Hartman, 19 Vet. App. at 486.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records, VA medical center (VAMC) treatment records, and records from private physicians and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO was unable to obtain relevant employment records from Eloy Family Estates, identified by the Veteran as his most recent employer.  However, the RO made reasonable efforts to obtain these records by making two requests to Eloy Family Estates, in June 2006 and in August 2006.  In response, Eloy Family Estates stated that it had no record of the Veteran's employment.  The Veteran was provided written notice in August 2006 that the RO was not in receipt of records from Eloy Family Estates.  Based on this record, the Board finds that VA met its duty to assist as to the employment records identified by the Veteran.  See 38 C.F.R. § 3.159(e).    

The Veteran has not indicated, and the record does not contain evidence, that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103(d); 38 C.F.R. § 3.159.  When VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this case, the Board finds that the September 2011 VA back (thoracolumbar spine) examination is adequate for the issue adjudicated herein, as it provides the relevant medical evidence necessary to decide whether the Veteran warrants TDIU based on extraschedular consideration.  The examination report is thorough:  the examiner noted his review of the claims file, performed a clinical examination of the Veteran, and interviewed the Veteran about his medical history and the functional aspects of his disability.  The examiner provided a medical opinion and articulated the reasoning for his opinion.  

An examination was also provided in January 2006, by QTC Medical Group, at the request of the RO for the purpose of evaluating the Veteran's claim for benefits.  The examiner performed a clinical examination, interviewed the Veteran about his medical history and the functional aspects of his disability, and provided an explanation for his medical opinion.  Thus, the Board also finds the January 2006 VA examination adequate.        

In addition, as there is no evidence indicating any material change in the severity of the Veteran's condition since his last VA examination, a new examination is unnecessary.  See 38 C.F.R. § 3.327(a).  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Accordingly, there is adequate medical evidence of record to make a determination regarding the TDIU claim on appeal, and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria 

In order to establish entitlement to TDIU for service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.342, 4.16.  In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet App. 361 (1993).  

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 524; VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned requirements, a total rating may nevertheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).    

The Court has made it clear that the question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims file.  "Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  

Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

Analysis

The Veteran contends that his service-connected disabilities are so severe as to prevent him from obtaining substantially gainful employment.  The Veteran is service connected for lumbar degenerative disease, rated as 40 percent disabling, radiculopathy of the right lower extremity secondary to lumbar degenerative disease, rated as 10 percent disabling, and radiculopathy of the left lower extremity secondary to lumbar degenerative disease, rated as 10 percent disabling.  His combined evaluation for compensation is 50 percent.  As this rating does not meet the above-noted percentage requirements, entitlement to TDIU cannot be assigned under 38 C.F.R. § 4.16(a).  

However, benefits on an extraschedular basis may be considered under 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Entitlement to an extraschedular TDIU may be referred in the first instance by the RO for approval by the Under Secretary for Benefits or by the Director of Compensation and Pension Services.  In this case, an opinion was obtained from the Director of Compensation and Pension Services (Director) in January 2015.  Consequently, the Board may now consider the TDIU issue without prejudice to the Veteran.  

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose, 4 Vet. App. at 363.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose, 4 Vet. App. at 363.  

The Board must now determine whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  According to information received from the Veteran, he completed the eleventh grade in school.  The Veteran reported that he was last employed in the early 1990s in a housecleaning and apartment maintenance position with Eloy Family Estates.  Employment records were unavailable from Eloy Family Estates.  In response to the RO's requests for documents, made in June 2006, the employer indicated that the Veteran had not been employed there, as there was no record of him for the past five years.      

The Veteran was provided a VA thoracolumbar spine (back) examination in September 2011.  The VA examiner performed a clinical examination, including range of motion (ROM) testing, interviewed the Veteran, and reviewed magnetic resonance imaging (MRI) results.  The MRI reflected mild to moderate degenerative changes in the lumbar spine, most severe at the level of L5-S1 where moderate circumferential bulge, most pronounced in the left lateral recess, may contact the left S1 nerve.  The examiner indicated that the Veteran has intervertebral disc syndrome of the thoracolumbar spine, as well as arthritis.  The Veteran's ROM was limited to 40 degrees on forward flexion; 5 degrees on extension; 20 degrees on right lateral flexion; 15 degrees on left lateral flexion; 10 degrees on right lateral rotation; and 15 degrees on left lateral rotation.  Repetitive-use ROM testing revealed additional limitation and functional loss/impairment of the thoracolumbar spine, manifested by less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weight-bearing, and disturbance of sleep.  In addition, the Veteran exhibited guarding or muscle spasm resulting in abnormal gait and abnormal spinal contour.  

The examiner also noted signs or symptoms of radiculopathy in both lower extremities, including mild to moderate intermittent pain, mild paresthesias and/or dysesthesias, and involvement of the sciatic nerve.  Thus, the examiner determined that the Veteran has mild radiculopathy of both the left and right lower extremities.  

The VA examiner concluded that the Veteran's back condition, diagnosed as lumbar degenerative disease, impacts his ability to work, as he is unable to do any physical labor, experiences pain with the "slightest movement against any resistance," and "has difficulty remaining in any position for very long."      

Previously, the Veteran was examined in January 2006 by a doctor at QTC Medical Group for the purpose of evaluating the Veteran's claim for VA benefits.  The doctor interviewed the Veteran about his medical history and examined the thoracolumbar spine.  The Veteran reported having 365 incapacitating episodes due to his low back pain over the previous year and stated that he was able to perform only basic self-care functions, sometimes with assistance.  On examination, the Veteran did not complain of radiating pain on movement, however bilateral lumbar spasm was present.  The doctor noted no tenderness and no ankylosis of the spine.  The Veteran exhibited positive straight leg raising on the right and negative straight leg raising on the left.  On ROM testing, the Veteran had normal ROM as to right lateral flexion and left lateral flexion.  However, his ROM was limited to 55 degrees on flexion, 18 degrees on extension, and 0 degrees on both right and left rotation.  The doctor noted that the Veteran's joint function of the spine after repetitive use was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination, with pain representing the major functional impairment.  No signs of intervertebral disc syndrome were present.  

The doctor concluded that the Veteran has degenerative joint disease of the lumbar spine causing pain and limitation of range of motion.  According to the doctor, the Veteran "cannot perform manual labor as he did in the past."  However, she noted that the Veteran showed no evidence of chronic radiculopathy and that he "seemed able to sit comfortably in the office."  In response, the Veteran submitted a lay statement attesting that he was unable to sit comfortably; when sitting, he had to try not to move or twist because that would affect his back and worsen his pain.        

The record also contains the February 2007 treatment record of a VA physician assistant who stated, "Based on the legal definition of disability provided by DCS, I verify that [the Veteran] is totally disabled and the disability is permanent without the potential for gainful employment in the future."  This opinion appears to be based on the results of an MRI requested by the physician assistant in December 2006.  The MRI showed mild to moderate degenerative changes in the lumbar spine, most severe at the level of L5-S1, where moderate circumferential bulge, most pronounced in the left lateral recess, may contact the left S1 nerve root.  The MRI also indicated an annular tear at the L4-L5 level.  The physician assistant did not explain how she reached her conclusion regarding the Veteran's incapacitation nor did she provide further details regarding his condition.

In his January 2015 opinion regarding entitlement to TDIU on an extraschedular basis, the Director considered the Veteran's contentions and the findings of the September 2011 VA examiner.  The Director explained that the September 2011 VA examiner did not "definitively state that the Veteran is unable to perform substantial gainful activity solely due to his service-connected conditions."  In addition, the Director cited the Veteran's lack of hospitalizations, ER visits, or intensive treatment programs for the service-connected disabilities.  He also noted that the Veteran is diagnosed with multiple non-service-connected disabilities and has been receiving a pension for those disabilities since 2005.  For these reasons, the Director concluded that the evidentiary record fails to sufficiently demonstrate that the Veteran's service-connected disabilities, alone, render him unable to secure and follow a substantially gainful employment.    

As noted above, where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, as in this case, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In this case, there is conflicting evidence as to whether the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.  It is the Board's responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board concludes that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  In making this determination, the Board has not overlooked the negative evidence of record.  However, the Board finds that evidence is of diminished probative value.

The Board finds that the September 2011 VA examiner's opinion is the most probative evidence of record.  The examiner reviewed the Veteran's claims file and made extensive findings based on a clinical examination of the Veteran's thoracolumbar spine.  The examiner definitively concluded that the Veteran is unable to do any physical labor as a result of his back condition.  The examiner also made two significant additional findings regarding the Veteran's ability to work.  First, the examiner found that the Veteran has "difficulty remaining in any position for very long."  Additionally, in summarizing the Veteran's limitations due to his back condition, the examiner stated that the "slightest movement against any resistance causes pain."  

The Board also refers to the medical opinions from January 2006, which found that the Veteran was unable to perform manual labor, and from February 2007, which concluded that the Veteran is totally and permanently disabled without the potential for gainful future employment.  The examining doctor from January 2006 stated that the Veteran appeared able to sit comfortably, indicating that he may have been capable of sedentary work at that time.  However, in January 2006, the Veteran showed no sign of chronic radiculopathy, while the September 2011 examiner did find evidence of radiculopathy, which was subsequently deemed a service-connected condition.  In addition, the results of the Veteran's September 2011 ROM testing indicate worsening of the Veteran's back condition since the January 2006 examination.  Given the length of time that has passed, the evidence of worsening, and the additional condition from which the Veteran now suffers, the Board affords only minimal probative weight to the January 2006 examination.  

Similarly, the Board assigns minimal probative weight to the February 2007 opinion of the physician assistant.  Although the opinion appears to be based on results from a December 2006 MRI, the physician assistant did not discuss the functional impact of the Veteran's condition on his daily life, nor did she explain the medical basis for her conclusion that he was permanently disabled and did not have the potential for gainful future employment.        

In January 2015, the Director gave a negative opinion as to the Veteran's entitlement to TDIU on an extraschedular basis.  However, the Board affords only minimal probative value to this opinion.  First, the Director did not give balanced consideration to the evidence in favor of the Veteran's claim.  The Director failed to address the January 2006 and February 2007 medical opinions.  More significantly, the Director took a narrow view of the September 2011 examiner's findings regarding the impact of the Veteran's spine condition on his ability to work.

According to the Director, the examiner did not definitively state that the Veteran is unable to perform substantially gainful work that is not physical in nature due to his service-connected conditions.  However, in the September 2011 examination report, the examiner responded affirmatively to the question, "Does the Veteran's thoracolumbar spine (back) condition impact his or her ability to work," and made findings directly in response to that question.  In other words, the examiner's findings are based solely on the Veteran's service-connected thoracolumbar spine condition, not on those conditions that are not service connected.  To the extent that the Director believes the examiner did not make a definitive finding as to the Veteran's capacity to do non-physical work, the Board refers to the examiner's findings regarding the pain experienced by the Veteran and his inability to remain in any position for very long.

Moreover, the January 2015 opinion does not discuss the Veteran's educational and vocational background, which detracts from its probative weight.  In this case, the Veteran has only an eleventh grade education and his last gainful employment involved housecleaning and apartment maintenance.  The Director did not evaluate whether the Veteran would be able to secure and follow a substantially gainful occupation based on his educational level and employment history.  The September 2011 examination finding that the Veteran cannot perform physical labor indicates that, based on his educational and vocational background, he is precluded from obtaining or retaining substantially gainful employment.  Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's jurisdiction to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Resolving the benefit of the doubt in the Veteran's favor, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  In this case, the effective date for the award is the date of receipt of the claim, as the evidence does not show that entitlement to a TDIU arose during the one year period prior to receipt of the claim.  Accordingly, entitlement to a TDIU is warranted on an extraschedular basis from October 19, 2005.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU on an extraschedular basis, throughout the rating period on appeal, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


